

Exhibit 10.31




[a1031formofpsuimage1.jpg]
PERFORMANCE SHARE PROGRAM


FINAL PAYOUT FOR PERFORMANCE PERIOD [●]
PERFORMANCE SHARE UNIT
TERMS AND CONDITIONS


These Performance Share Unit Award Terms and Conditions describe terms and
conditions of Performance Share Unit Awards, as part of the Phillips 66
Performance Share Program (Program), granted under the Omnibus Stock and
Performance Incentive Plan of Phillips 66 (referred to as the Plan) by Phillips
66 (Company) to you as an eligible employee (Grantee). These Terms and
Conditions, together with the Annual Award Summary given to each Grantee
receiving an Award, form the Award Agreement (the Agreement) relating to the
Awards described. Subject to the Plan and this Agreement, the Company grants to
the Grantee Performance Share Units. Individual awards will be as set forth in
the Annual Award Summary given to each Grantee to whom an Award is granted. The
Annual Award Summary for each Grantee is made a part of this Agreement with
regard to such Grantee.


AWARD:
Performance Stock Unit (PSU) Award granted by the Authorized Party under the
provisions of the Plan. The PSUs will be noted in a book entry account created
for the Grantee.



PSU:
A unit evidencing the right to receive one share of Phillips 66 Stock, $0.01 par
value, under the circumstances described in these Terms and Conditions.



VOTING RIGHTS: The named owner of the PSUs has no voting rights for the units,
but is considered the beneficial owner for all purposes including ownership and
control reports such as the annual proxy statement.


DIVIDEND EQUIVALENTS: Dividend equivalent payment, equal to the regular dividend
payment as declared by the Board of Directors on an equivalent number of common
stock from time to time, will be made to the named owner of the units. Under
current tax law, these payments are taxable as compensation (i.e., ordinary
income) in the year distributed.


RETIREMENT PLAN EARNINGS: The issuance of these PSUs does not constitute
earnings under any retirement plan sponsored by a Phillips 66 company. The value
of the units at the time the restrictions lapse also does not constitute
earnings under any retirement plan

1





--------------------------------------------------------------------------------



sponsored by a Phillips 66 company. Neither the issuance of nor lapsing of
restrictions on PSUs will have any impact on any retirement plans or any other
compensation plan sponsored by a Phillips 66 company.


TAX INFORMATION: This matter is more thoroughly covered in the document entitled
"Tax Aspects of Performance Share Units," however, in general terms the value of
these units is not considered taxable income until the restrictions lapse.


BENEFICIARY: In the event of the death of the named owner of these units prior
to the lapsing of restrictions for other reasons, such restrictions will lapse
and shares of unrestricted common stock equal in number to the PSUs will be
issued to the beneficiary designated by the named owner of the units.


CHANGE OF CONTROL: If a Change of Control occurs, the PSUs shall vest and may
not be forfeited but the restrictions on these shares will lapse and
unrestricted shares will be delivered to the Grantee upon Termination of
Employment.


RESTRICTIONS: The following restrictions relate to the PSUs:


The PSUs will be held in escrow for the Grantee. As provided herein, the Grantee
will have all rights of economic ownership to such unit including the right to
receive dividend equivalents, except that the Grantee shall not have the right
to sell, transfer, assign, or otherwise dispose of such units until the escrow
is terminated (such restrictions being known as the “Transfer Restrictions”).


Unless postponed pursuant to an effective election, as described in the sections
on Initial Election and Subsequent Election below, the escrow shall end on the
earliest of any of the following occurrences, with Transfer Restrictions to
lapse and settlement be made as set forth in the section on Settlement below:


1.
The Termination of the Grantee’s employment as a result of Layoff of the
Grantee;

2.
The Termination of the Grantee’s employment after attainment of age 55 and
completion of 5 years of service with the Company or its subsidiaries;

3.
The Termination of the Grantee’s employment due to death;

4.
The Termination of the Grantee’s employment following Disability of the Grantee;

5.
The Termination of the Grantee’s employment following a Change of Control; or

6.
February 7, 2018.



In the absence of an effective election, as described in the sections on Initial
Election and Subsequent Election below, the Transfer Restrictions shall lapse
and the PSUs (including any such that are awarded after the Separation from
Service of the Grantee) shall be settled in unrestricted stock of the Company on
the date that is the later of (a)

2





--------------------------------------------------------------------------------



the end of the escrow period and (b) the earliest of the Grantee’s death,
February 7, 2018, or six months after the date of the Grantee’s Separation from
Service for a reason other than death.


INITIAL ELECTION: A Grantee may elect on an election form delivered to the Plan
Administrator at a time set by the Plan Administrator (which shall be on or
before December 31, 2009) to have the escrow for the PSUs continue and the
Transfer Restrictions applicable to these PSUs continue and settlement in
unrestricted stock postponed and made in either:


1.
one lump sum payment of unrestricted stock of the Company settled six months
after Separation from Service with the Company and its subsidiaries, or

2.
in a series of annual installments, using a declining balance method, over a
period of three, five, ten, or fifteen years after Separation from Service with
the Company and its subsidiaries.



In the absence of such an election, the escrow will end and settlement shall be
made in one lump sum payment of unrestricted stock of the Company on February 7,
2018.


SUBSEQUENT ELECTION: A Grantee may make an election to change the time or form
of payment elected under the Initial Election section above or the payment to be
made under the Restrictions section above, but only if the following rules are
satisfied:
1.
The election to change the time or form of payment may not take effect until at
least twelve months after the date on which such election is made;

2.
Payment under such election may not be made earlier than at least five years
from the date the payment would have otherwise been made or commenced;

3.
An election may provide for either a lump sum payment or installment payments;

4.
An election to receive payments in installments shall be treated as a single
payment for purposes of these rules;

5.
Installment payments may be made only annually, over a period of from one to
fifteen years as elected;

6.
The election may not result in an impermissible acceleration of payment
prohibited under section 409A of the Internal Revenue Code;

7.
No more than four such elections shall be permitted with respect to the PSUs
subject to this Award; and

8.
No payment may be made after the date that is twenty (20) years after the date
of the Grantee’s Separation from Service.



If an election under this section becomes effective, the escrow and the Transfer
Restrictions applicable to the PSUs shall continue until the time set in the
election for the settlement of the PSUs as unrestricted stock of the Company.



3





--------------------------------------------------------------------------------



SETTLEMENT: Upon termination of the escrow the Company shall, at the time stated
above, deliver to each Grantee the Grantee’s shares as common stock of the
Company free of any restriction, unless the lapsing of restrictions has been
delayed pursuant to a schedule permitted under this Award. In all cases the
Grantee will be responsible to pay all required withholding taxes associated
with the Award. The Grantee must pay any required withholding taxes by having
shares equal in value to the applicable withholding taxes withheld by the
Company unless the Company, in its sole discretion deems that another method is
allowable. The value of the shares withheld for this purpose shall not exceed
the minimum withholding amount required by the applicable laws and regulations.


The market value of the unrestricted shares received by the Grantee shall be
deemed equal to the average of the reported highest and lowest selling prices
per share of such Stock as reported on the composite tape of the New York Stock
Exchange (or such other reporting system as shall be selected by the Committee)
on the date the Award is paid in unrestricted stock (or the last preceding date
on which the Stock was traded, if no trades occurred on the applicable date).


FORFEITURE: A Grantee's right, title, and interest in Performance Share Units
awarded under the PSP or derived from such Performance Share Units, or the
ownership thereof, shall be forfeited if the Grantee terminates employment prior
to termination of the escrow period; provided, however, any transfer between the
Company and any Subsidiary, or between Subsidiaries at the request of the
Company or such Subsidiaries, shall not result in forfeiture.


DETRIMENTAL ACTIVITIES: If the Authorized Party determines that, subsequent to
the grant of any Award, the Employee has engaged or is engaging in any activity
which, in the sole judgment of the Authorized Party, is or may be detrimental to
the Company or a subsidiary, the Authorized Party may cancel all or part of the
Restricted Stock or Restricted Stock Units held in escrow pursuant to the Award
or Awards granted to that Employee.


If the Authorized Party, in its or his sole discretion, determines that the
lapsing of restrictions on Restricted Stock or Restricted Stock Units held in
escrow pursuant to any Award has the possibility of violating any law,
regulation, or decree pertaining to the Company or Employee, the Authorized
Party may freeze or suspend the Employee’s right to settlement or payout of the
Award until such time as the lapse of restrictions would no longer, in the sole
discretion of the Authorized Party, have the possibility of violating such law,
regulation, or decree.


Notwithstanding anything herein to the contrary, this Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act. Awards are also subject to
forfeiture or recoupment in the event a Key Employee’s negligence or misconduct
results in materially misstated financial or other data, as determined by the
Human Resources & Compensation.

4





--------------------------------------------------------------------------------





RECAPITALIZATION: Upon any change in the outstanding stock of the Company by
reason of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, or other similar changes, the Committee
shall make corresponding adjustments to the Total Target Awards and Performance
Share Awards.

5





--------------------------------------------------------------------------------



DEFINITIONS


Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.


Authorized Party means the person who is authorized to approve an Award,
exercise discretion, or take action under the Administrative Procedure for the
Performance Share Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer, acting as the Special Equity Award Committee of the
Board of Directors of the Company, is the Authorized Party, although the
Committee may act concurrently as the Authorized Party.


Award means any Performance Share Units granted to an Employee pursuant to such
applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.


Change of Control has the meaning set forth in Annex A to these Terms and
Conditions.


Committee means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.


Company means Phillips 66 a Delaware corporation.


Disability means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.


Fair Market Value means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.


Grant Price means the Fair Market Value for one share of Stock as of the date of
the grant of an Award. Grant price is not adjusted for any restrictions
applicable to the Award.


Layoff means an applicable Termination of Employment due to layoff under the
Phillips 66 Severance Pay Plan, the Phillips 66 Executive Severance Plan, or the
Phillips 66 Key Employee Change in Control Severance Plan, or layoff or
redundancy under any similar layoff or redundancy plan which the Company or its
subsidiaries may adopt from time to time. If all or any portion of the benefits
under the redundancy or layoff plan are contingent on the employee’s signing a
general release of liability, such Termination shall not be considered as a
“Layoff” for purposes of this Award unless the employee executes and does not
revoke a general release of liability, acceptable

6





--------------------------------------------------------------------------------



to the Company, under the terms of such layoff or redundancy plan. In order to
be considered a layoff for purposes of this Award, the Termination of Employment
must also be considered a Separation from Service.


Participating Company includes Phillips 66 and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.


Performance Share Unit or PSU means the type of restricted stock unit issued
under the Performance Share Program (as determined by the Authorized Party) that
is subject to forfeiture provisions or that has certain restrictions attached to
the ownership thereof.


Restricted Stock Unit means a unit equal to one share of Stock (as determined by
the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.


Retirement means Termination at age 55 or older with a minimum of 5 years
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.


Senior Officer means all officers of the Company who report directly to the CEO,
and all other officers of the Company at grade 26 and above, or who are
reporting officers under Section 16 of the Securities Exchange Act of 1934.


Stock means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”


Termination, Termination of Employment and Separation from Service each mean
“separation from service” as that term is used in section 409A of the Internal
Revenue Code.



7





--------------------------------------------------------------------------------



Annex A


Change of Control


The following definitions apply to the Change of Control provision in Paragraph
10 of the Plan.
Affiliate shall have the meaning ascribed to such term in Rule 12b‑2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.
Associate shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
Beneficial Owner shall mean, with reference to any securities, any Person if:
(a)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d‑3 of the General Rules and Regulations under the Exchange Act, as in
effect at the time of determination) such securities or otherwise has the right
to vote or dispose of such securities;
(b)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
(c)    such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d‑5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

8





--------------------------------------------------------------------------------



provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
beneficially own, any securities acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.
The terms beneficially own and beneficially owning shall have meanings that are
correlative to this definition of the term Beneficial Owner.
Board shall have the meaning set forth in the foregoing Plan.
Change of Control shall mean any of the following occurring on or after May 1,
2012:
(a)    any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock or 20% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied;
(b)    individuals who, as of May 1, 2012, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 1,
2012 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened Election Contest that is subject to the
provisions of Rule 14a‑11 of the General Rules and Regulations under the
Exchange Act;
(c)    the Company shall consummate a reorganization, merger, or consolidation,
in each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation, or common equity securities of an entity other than a corporation,
resulting from such reorganization, merger, or consolidation and the combined
voting power of the then outstanding Voting Stock of such corporation or other
entity are beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common
Stock immediately prior to such reorganization, merger, or consolidation in
substantially

9





--------------------------------------------------------------------------------



the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation, or common equity securities of an
entity other than a corporation, resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation or other entity, and (iii) at least a majority of the
members of the board of directors of the corporation, or the body which is most
analogous to the board of directors of a corporation if not a corporation,
resulting from such reorganization, merger, or consolidation were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such reorganization, merger, or consolidation; or
(d)    (i) the shareholders of the Company shall approve a complete liquidation
or dissolution of the Company unless such liquidation or dissolution is approved
as part of a plan of liquidation and dissolution involving a sale or disposition
of all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation or other entity, with respect to which, following such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock of
such corporation, or common equity securities of an entity other than a
corporation, and the combined voting power of the Voting Stock of such
corporation or other entity is then beneficially owned, directly or indirectly,
by all or substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation, or common equity securities of an entity other than a corporation,
and the combined voting power of the then outstanding Voting Stock of such
corporation or other entity, and (C) at least a majority of the members of the
board of directors of such corporation, or the body which is most analogous to
the board of directors of a corporation if not a corporation, were members of
the Incumbent Board at the time of the initial agreement or initial action of
the Board providing for such sale or other disposition of assets of the Company.
Common Stock shall have the meaning set forth in the foregoing Plan.
Company shall have the meaning set forth in the foregoing Plan.

10





--------------------------------------------------------------------------------



Election Contest shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
Exempt Person shall mean any of the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan.
Exempt Rights shall mean any rights to purchase shares of Common Stock or other
Voting Stock of the Company if at the time of the issuance thereof such rights
are not separable from such Common Stock or other Voting Stock (i.e., are not
transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of May 1, 2012 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.
Exempt Transaction shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
Person shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.
Voting Stock shall mean, (i) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

11



